PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4492

JOHNNY EUGENE SMITH,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
William L. Osteen, Sr., District Judge.
(CR-93-148)

Argued: April 11, 1997

Decided: May 30, 1997

Before MURNAGHAN, Circuit Judge, and BUTZNER and
PHILLIPS, Senior Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Murnaghan wrote the opinion,
in which Senior Judge Butzner and Senior Judge Phillips joined.

_________________________________________________________________

COUNSEL

ARGUED: Eric David Placke, Assistant Federal Public Defender,
Greensboro, North Carolina, for Appellant. Harry L. Hobgood, Assis-
tant United States Attorney, Greensboro, North Carolina, for Appel-
lee. ON BRIEF: William E. Martin, Federal Public Defender,
Greensboro, North Carolina, for Appellant. Walter C. Holton, Jr.,
United States Attorney, Benjamin H. White, Jr., Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.
OPINION

MURNAGHAN, Circuit Judge:

A convicted prisoner, Johnny Eugene Smith, challenges the district
court's jurisdiction to resentence him on two counts of the indictment
after Smith successfully collaterally attacked his 18 U.S.C. § 924(c)
conviction. Smith further argues that, even if the district court had
jurisdiction, the district court's resentencing of him violated the Fifth
Amendment's Due Process and Double Jeopardy Clauses. For the fol-
lowing reasons, the judgment of the district court is affirmed.

I.

FACTS

On June 29, 1993, the grand jury returned an indictment against
Smith. The indictment charged Smith with conspiracy to possess with
intent to distribute and to distribute in excess of 50 grams of "crack"
cocaine in violation of 21 U.S.C. § 846 (Count One), possession with
intent to distribute "crack" cocaine in violation of 21 U.S.C.
§ 841(a)(1) (Counts Two and Four), and carrying and using a firearm
during and in relation to a felony drug offense in violation of 18
U.S.C. § 924(c) (Count Three).

On August 6, 1993, Smith pled guilty to Counts One, Two, and
Three. Thereafter, on October 29, 1993, the district court sentenced
Smith to a term of imprisonment of 168 months on Counts One and
Two (consolidated) and sixty months on Count Three to run, as
required by law, 18 U.S.C. § 924(c)(1) (1976 & Supp. 1997), consec-
utively to the sentence imposed on Counts One and Two. The district
court also imposed a term of supervised release for a period of five
years on Counts One and Two and a period of three years on Count
Three, all to run concurrently. Smith was also ordered to pay a $1000
fine and a special assessment of $150. Formal judgment on the sen-
tence was entered on November 9, 1993.

Thereafter, on April 21, 1994, the government filed a "Motion for
Correction of Sentence for Changed Circumstances" under Federal

                     2
Rule of Criminal Procedure 35(b), moving for a reduction of Smith's
sentence based on his substantial assistance to the government. In its
motion, the government requested that Smith's sentence be reduced
to ninety-seven months. The district court granted the motion and
reduced Smith's sentence to thirty-seven months on Counts One and
Two, but left in place the previously imposed sixty month consecutive
sentence on Count Three. By fashioning the sentence in this manner
the requested ninety-seven months was reached. The amount of the
intended reduction for substantial assistance in Smith's combined sen-
tence (from 228 months (168 months on Counts One and Two plus
60 months on Count Three) to ninety-seven months) was 57.5%.1

Subsequently, as Smith was serving the reduced sentence imposed
by the district court, the Supreme Court issued its decision in Bailey
v. United States, 516 U.S. ___, 116 S. Ct. 501 (1995). In response to
the Bailey decision, Smith filed a pro se motion pursuant to 28 U.S.C.
§ 2255 challenging his § 924(c) (Count Three) conviction. Smith also
attacked the $1000 fine imposed upon him arguing that the district
court incorrectly concluded that Smith had the ability to pay such a
fine. In its response to the motion, the government conceded that
Smith's § 924(c) conviction should be vacated. The government con-
tended, however, that Smith should be resentenced on Counts One
and Two in order to effectuate the district court's original sentencing
intent and to give the government an opportunity to request a 2 level
enhancement pursuant to U.S.S.G. § 2D1.1((b)(1). Upon consider-
ation of the motion,2 the district court granted Smith's motion and
granted the government's request for resentencing on Counts One and
Two. On May 22, 1996, the district court issued an order appointing
a federal public defender to represent Smith at the resentencing.

The district court scheduled the resentencing hearing for June 6,
1996. At the time of the resentencing, the Bureau of Prisons' (BOP)
_________________________________________________________________
1 Smith appealed the district court's order, but his appeal was dismissed
as untimely. United States v. Smith, 64 F.3d 661 (4th Cir. 1995) (unpub-
lished).
2 The district court referred the motion to a magistrate judge for a
report and recommendation. On April 17, 1996, the magistrate judge
filed a recommendation that Count Three be vacated and Smith be resen-
tenced on Counts One and Two.

                    3
records and calculations indicated that on March 7, 1996 Smith had
finished serving the 37 months of imprisonment imposed on Counts
One and Two.3 At the resentencing, the district court stated that pur-
suant to the government's Federal Rule of Criminal Procedure 35(b)
motion, based on Smith's substantial assistance, it was the court's
intention to reduce Smith's overall sentence to ninety-seven months.
The district court explained that the court could not remember why
the court chose to create a ninety-seven month sentence in the manner
in which it did--thirty-seven months on Counts One and Two and
sixty months on Count Three. Nonetheless, at the conclusion of the
hearing, the district court granted a two level enhancement pursuant
to U.S.S.G. § 2D1.1(b)(1) exposing Smith to a term of imprisonment
range of 210 to 262 months under Counts One and Two. The govern-
ment then requested that Smith be sentenced to eighty-nine months
for the Count One and Count Two convictions, which again repre-
sented a 57.5% reduction from Smith's exposure of 210 to 262
months. The district court agreed and sentenced Smith to eighty-nine
months on Counts One and Two, a five year term of supervised
release, and a special assessment of $100. Formal judgment was
entered on June 14, 1996. Smith filed a timely notice of appeal on
June 14, 1996. The district court released Smith on bond pending the
instant appeal.

II.

DISCUSSION

Smith raises three primary challenges to the district court's imposi-
tion of eighty-nine months of imprisonment on Counts One and Two
of the indictment. First, he argues that the district court did not have
jurisdiction to impose the eighty-nine month term. Second, assuming
_________________________________________________________________
3 After the BOP received the district court's May 10, 1996 order vacat-
ing and dismissing Count Three, the BOP began processing Smith for
release. The BOP was on the verge of releasing Smith when the govern-
ment intervened and requested that Smith remain in custody pending
resentencing. The government has conceded that Smith had in fact,
served his thirty-seven month imprisonment term on Counts One and
Two. At the time, however, Smith had not begun serving his five year
period of supervised release.

                    4
the district court had jurisdiction, the district court's imposition of the
eighty-nine month term violated the Fifth Amendment's Double Jeop-
ardy Clause. Third, assuming jurisdiction, the district court's imposi-
tion of the eighty-nine month term violated Smith's due process rights
under the Fifth Amendment. All issues involve questions of law and
are reviewable de novo. United States v. Payne, 952 F.2d 827, 828
(4th Cir. 1991).

A. Jurisdiction

Smith argues that the district court lacked jurisdiction to resentence
him on Counts One and Two because in his § 2255 motion, he only
challenged his § 924(c) conviction (Count Three). Thus, Smith con-
tends that the district court was without jurisdiction to address the
sentences imposed on Counts One and Two.

The Fourth Circuit in United States v. Hawthorne , 94 F.3d 118 (4th
Cir. 1996), has held that, where Bailey requires reversal of a § 924(c)
conviction on direct appeal, the case may be remanded for resentenc-
ing on drug related counts, as long as the government agrees to forego
reprosecution on the § 924(c) count. Id . at 122. The question pres-
ented in Smith's first issue, is consequently whether that same rule
should apply to a § 924(c) conviction which is attacked not by direct
appeal but on collateral review.

That precise question, however, has been recently resolved in
United States v. Hillary, 106 F.3d 1170 (4th Cir. 1997). In Hillary,
this court held that the same rule employed within the direct appeal
context should apply to convictions attacked via collateral review.

Like here, in Hillary, the government agreed that the § 924(c) con-
viction should be vacated but contended that the defendant should be
resentenced on the remaining counts to provide the government with
an opportunity to argue for an enhancement under U.S.S.G.
§ 2D1.1(b)(1) because of the defendant's possession of a firearm. Id.
at 1171 (citing Hillary v. United States, No. JFM 96-1842 (D.Md.
Aug. 6, 1996), as amended, Aug. 7, 1996.) The district court in
Hillary granted the defendant's motion to vacate the § 924(c) convic-
tion, but refused the government's request for resentencing conclud-
ing that the court was without jurisdiction to do so. Id.

                     5
In reversing the district court, Hillary began its analysis with the
language of § 2255. Section 2255 provides, in relevant part:

          A prisoner in custody under sentence of a court established
          by Act of Congress claiming the right to be released upon
          the ground that the sentence was imposed in violation of the
          Constitution or laws of the United States, or that the court
          was without jurisdiction to impose such sentence, or that the
          sentence was in excess of the maximum authorized by law,
          or is otherwise subject to collateral attack, may move the
          court which imposed the sentence to vacate, set aside, or
          correct the sentence.

          ... If the court finds that the judgment was entered without
          jurisdiction, or that the sentence imposed was not authorized
          by law or otherwise open to collateral attack, or that there
          has been such a denial or infringement of the constitutional
          rights of the prisoner as to render the judgment vulnerable
          to collateral attack, the court shall vacate and set the judg-
          ment aside and shall discharge the prisoner or resentence
          him or grant a new trial or correct the sentence as may
          appear appropriate.

Id. at 1171 (emphasis in original).

Hillary determined that the underlined language "confers a `broad
and flexible' power to the district courts `to fashion an appropriate
remedy.'" Hillary, 106 F.3d at 1171 (quoting United States v. Garcia,
956 F.2d 41, 45 (4th Cir. 1992)). The most "appropriate" remedy the
court stated would be to "put § 2255 defendants in the same boat as
direct appellants, i.e. to permit resentencing." Id. at 1172. The only
question the court contended, however, was whether collateral-review
jurisdiction extended that far. Concluding that collateral review juris-
diction does extend that far, the court stated that the term "sentence"
in § 2255 does not refer to a specific offense. Id. at 1172. Rather,
"sentence" must be viewed in the aggregate.

While Hillary does not explicitly use the term "sentencing packag-
ing theory" to explain the contemplated meaning of "aggregate," the
Seventh Circuit in United States v. Smith, 103 F.3d 531 (7th Cir.

                     6
1997), provided clarification as to the sentencing package concept,4
and held that a district court has jurisdiction to resentence a defendant
after a successful collateral attack of his § 924(c) conviction. In so
holding, the court recognized that "in most cases involving the man-
datory consecutive 5-year § 924(c) sentence, vacating that portion of
the sentence radically changes the sentencing package." Smith, 103
F.3d at 534.

Hence, based upon Hillary, the district court had jurisdiction to
resentence Smith on Counts One and Two, including applying the
§ 2D1.1(b)(1) enhancement. Accordingly, the district court is affirmed.5

B. Double Jeopardy

Alternatively, Smith argues that, even if the district court had juris-
diction to resentence him, since he had already served his thirty-seven
months on Counts One and Two, to impose an additional punishment
on him would violate the Double Jeopardy Clause.

The Fifth Amendment of the United States Constitution provides,
in part: "[N]or shall any person be subject for the same offense to be
twice put in jeopardy of life or limb...." U.S. Const. amend. V. The
Fifth Amendment's protection is directly implicated in the instant
appeal. Thus, while the district court has jurisdiction to resentence a
defendant, the district court's ability to resentence does not last indef-
initely.
_________________________________________________________________
4 The court noted that:

          When a defendant is convicted of more than one count of a mul-
          ticount indictment, the district court is likely to fashion a sen-
          tencing package in which sentences on individual counts are
          interdependent. When, on appeal, one or more counts of a multi-
          count conviction are reversed and one or more counts are
          affirmed, the result is an "unbundled" sentencing package.

Id. at 533 (quoting United States v. Shue , 825 F.2d 1111, 1113 (7th Cir.),
cert. denied, 484 U.S. 956 (1987)).
5 We also note that recently the Ninth Circuit has also permitted resen-
tencing after a defendant's successful collateral attack of his § 924 con-
viction. See, United States v. Handa , ___ F.3d ___, 1997 WL 134095
(9th Cir., Mar. 26, 1997).

                     7
Pointedly, in United States v. Silvers, 90 F.3d 395 (4th Cir. 1996),
the court held that the Double Jeopardy Clause bars the resentencing
of a § 2255 defendant on convictions for which the defendant had
fully discharged his or her sentence. In Silvers , the defendant was
originally sentenced to thirty-five years on a continuing criminal
enterprise (CCE) count, concurrent fifteen-year sentences on each of
the possession with intent to distribute counts, and concurrent five-
year sentences on the two counts of interstate travel in aid of racke-
teering and conspiracy to defraud the United States.

After the defendant's successful § 2255 motion, the district court
granted defendant's motion vacating his CCE conviction, but the
court sua sponte reinstated the previously vacated conspiracy convic-
tion, which previously had merged into the CCE conviction. At the
resentencing the district court revisited the defendant's entire sen-
tence, treating it as a package. The court then imposed a fifteen-year
sentence for the conspiracy count; three concurrent fifteen-year sen-
tences on the possession with intent to distribute counts; five years on
each of the two trafficking counts to run concurrently with each other,
but consecutive to the conspiracy count; and a five-year sentence on
the conspiracy to defraud count to run consecutively to the other sen-
tences. In total, the district court imposed a twenty-five-year sentence.

At the time of the defendant's resentencing in Silvers, however, the
defendant had already served seven years in prison. Since the defen-
dant originally was sentenced to five-year concurrent sentences on
both counts of interstate trafficking and one count of conspiracy to
defraud the United States, he had served those sentences in full at the
time of resentencing. Hence, the reimposition of the sentences on
these counts was held to violate the Double Jeopardy Clause. Silvers,
90 F.3d at 101.6

No doubt exists that under the court's decision in Silvers if a defen-
dant has fully discharged his sentence pertaining to certain counts, he
may not be resentenced on those counts. The question presented in the
_________________________________________________________________

6 Silvers was a pre-guidelines case and as such, no term of supervised
release was imposed.

                     8
instant appeal, however, is whether Smith has fully discharged his
sentence.7

While our circuit has not addressed the precise issue raised by
Smith, other courts have, including at least one district court in our
circuit. See Merritt v. United States, 930 F. Supp. 1109 (E.D.N.C.
1996). In Smith, at the time the defendant's§ 924(c) conviction was
vacated, he had served his time on the other counts under the original
sentence. Originally, the defendant was sentenced to sixteen months
on a drug count, and sixty months on the § 924(c) count to run con-
secutively. After Bailey, the defendant collaterally challenged his
§ 924(c) count, and succeeded in having the conviction vacated. At
that time, the defendant had served twenty-six months on a sentence,
which the Bureau of Prisons thought should only be sixteen months.
As the BOP prepared the defendant for his release, the district court
issued an order, upon the government's request, detaining the defen-
dant until resentencing.

At resentencing, the district court imposed a sentence of thirty-
three months on the remaining counts. In rejecting the defendant's
double jeopardy challenge, the court stated that the defendant's judg-
ment and commitment order committed the defendant to the BOP for
_________________________________________________________________
7 Hillary does not assist in the resolution of the instant issue because
in that case the defendant had not completed his original drug-count sen-
tence, although his completion of that sentence was imminent. In Hillary,
the court noted that the defendant's term of imprisonment was set to
expire on February 24, 1997. The court stated, however, that

          [w]e express no opinion on whether this rule[Silvers rule that
          double jeopardy bars resentencing of a defendant who has fully
          discharged his sentence] would bar resentencing of [the defen-
          dant] after February 24. [The defendant] yet has a term of super-
          vised release to serve; moreover, his filing of this§ 2255 motion
          before discharging his drug conviction, our decision today, or
          both may deprive him of any interest in the finality of the origi-
          nal sentence. In any event, these are substantial double jeopardy
          issues, and we think it foolish to confront them while time per-
          mits otherwise.

Hillary, 106 F.3d at 1173.



                    9
a term of seventy-six months. The seventy-six month term was "one
unified term of imprisonment." Smith, 103 F.3d at 535. As such, the
court found that once a component of that sentence is altered, as here
by vacation of the § 924(c) conviction, the whole sentence must be
revisited. Hence, the court stated, "until action is taken in regard to
the whole sentence, [the defendant] did not have an expectation of
finality with regard to his sentence." Id. at 535.

Similarly, in Merritt, the district court rejected the defendant's
argument that because he had fully served his sentences on the drug-
related counts, he could not be resentenced without implicating dou-
ble jeopardy concerns. The court stated that the defendant's argument
was based on the premise that the sentences on the drug related counts
were separate and distinct from the sentence on the§ 924 count.
Rather, the district court, expressing the sentencing package theory,
stated that the defendant "did not receive three separate sentences but
rather one aggregate sentence, which has not been fully served ...." Id.
at 1114. Thus, the court held that a resentencing of the defendant did
not implicate double jeopardy concerns.8

We are persuaded by the rationale of Smith and the district court
in Merritt.9 In the present case, federal authorities arrested Smith on
June 30, 1993, and Smith remained in custody until June 6, 1996,
when he was released on bond by the district court. At that time Smith
had served thirty-five months and seven days. With good time credit,
however, the Bureau of Prisons calculated that Smith actually finished
serving his thirty-seven month sentence on March 7, 1996.10 Thus, at
_________________________________________________________________
8 The court also held that due process considerations did not bar resen-
tencing.
9 We recognize that the district court in Warner v. United States, 926
F. Supp. 1387 (E.D. Ark. 1996), has held that the district court is without
jurisdiction to resentence a defendant in a multi-count indictment case
when he has already served his full sentence imposed on the drug counts
charged in the indictment, and that, even if the court had jurisdiction for
such resentencing it would violate due process and double jeopardy con-
cerns. As the Warner decision rests upon a rejection of the sentencing
package theory that this court has adopted in Hillary, we are unpersuaded
by the Warner decision.
10 While defendant filed his pro se § 2255 motion, based on Bailey, on
January 17, 1996, the district court did not grant the motion until May
10, 1996.

                    10
the time of resentencing on June 6, 1996, Smith had completed his
thirty-seven months imposed upon Counts One and Two. Smith, how-
ever, was sentenced to one "unified term of imprisonment" for ninety-
seven months.

Hence, following the "aggregate" sentence motion, embodied in the
sentencing package theory, originally the district court sentenced
Smith to 168 months on Counts One and Two, later reduced to
ninety-seven months. Smith has only served thirty-seven months of
that ninety-seven month sentence. Therefore, unlike in Silvers, where
the defendant had fully discharged his sentence, Smith has not fully
discharged his sentence.11
_________________________________________________________________
11 We note that our analysis is consistent with Hillary. Although not
specifically calling it such, the Fourth Circuit in Hillary adopted the sen-
tencing package theory, under which the defendant is sentenced to one
aggregate sentence, not to separate and distinct sentences on each count
of the indictment. Under such an analysis, in the instant case the super-
vised release issue actually need not and should not be considered. The
supervised release issue would only come into play, if Smith had fully
served ninety-seven months. If he had the issue would be whether his
term of supervised release must expire before he would have fully dis-
charged his sentence.

While the court does not need to reach the issue of whether a defen-
dant must serve his entire term of supervised release before his sentence
is fully discharged, we note that the Fourth Circuit has addressed the
issue in the direct appeal context.

In United States v. Mason, 34 F.3d 1067, 1994 WL 421130 (4th Cir.
1994) (Table), the Fourth Circuit rejected the defendant's argument that
resentencing him would implicate double jeopardy concerns. In Mason,
the defendant was sentenced to thirty-three months of imprisonment to
be followed by a five-year period of supervised release. The government
appealed the district court's ruling that the Armed Career Criminal Act
(ACCA) was inapplicable to the defendant's case. The Fourth Circuit,
persuaded by the government's arguments, reversed. See United States
v. Mason, 954 F.2d 219 (4th Cir.), cert. denied, 112 S. Ct. 1979 (1992).

On remand, the district court granted the defendant's motion to delay
resentencing while the defendant petitioned for certiorari. Certiorari was
denied, but no one informed the government counsel or the district court.
In consequence, the defendant completed his thirty-three month sentence,

                    11
C. Due Process

Smith has also argued that his resentencing violates his due process
rights. In Lundrien, the Fourth Circuit stated that "due process may
... be denied when a sentence is enhanced after the defendant has
served so much of his sentence that his expectations as to its finality
have crystallized and it would be fundamentally unfair to defeat
them." Lundrien, 769 F.2d at 987.

Yet Smith's argument is merely a rehash of his double jeopardy
argument. He contends that he has fully served his drug-related sen-
tence and that sentence must be accorded finality. Again, under the
sentencing package theory, Smith did not receive separate sentences
for his drug-counts and for his § 924(c) conviction. Rather, Smith
received a unified punishment of ninety-seven months, of which
Smith has only served 38%.

Finally, the Merritt case, in reaching the same conclusion, noted
that application of the § 2D1.1(b)(1) enhancement actually resulted in
a shorter sentence than the original sentence imposed in that case.
Merritt, 930 F. Supp. at 1114. Here, Smith will also to some limited
_________________________________________________________________

and was released. When the district court found out that the Supreme
Court had denied certiorari, the court scheduled a resentencing hearing,
at which the defendant failed to appear.

The district court set another resentencing hearing for April 21, 1993.
At that time, the district court sentenced the defendant to 180 months.
The defendant appealed arguing that since he had served the time on his
original sentence, the district court's resentencing of him constituted
double jeopardy.

Relying on United States v. Lundrien, 769 F.2d 981, 985 (4th Cir.
1985), cert. denied, 474 U.S. 1064 (1986), the court held that "[b]ecause
[the defendant's] period of supervised release had not expired, he had not
fully served a lawful punishment when resentenced under the ACCA and
was not subjected to double jeopardy." Mason , 34 F.3d 1067 (Table),
1994 WL 421130 at *2.

In any event, the supervised release issue should be avoided. Hillary's
reluctance unnecessarily to decide the supervised release question should
be followed.

                     12
extent "benefit" from the vacation of his§ 924(c) conviction, and
application of the enhancement. Originally, the district court reduced
Smith's sentence from 168 months to ninety-seven months as a result
of Smith's substantial assistance to the government. Now the district
court, after vacation of the § 924(c) conviction, has imposed a sen-
tence of eighty-nine months. Thus, Smith's total sentence has been
reduced by eight months.

III.

CONCLUSION

We hold jurisdiction to resentence after a successful § 924(c) col-
lateral attack exists, and such resentencing does not violate either due
process or double jeopardy concerns at least so long as the related
portions of the sentence have not been fully served. Consequently,
based on Hillary, and its adoption of the sentencing package theory,
the judgment is

AFFIRMED.

                    13